SMDL #01-029
September 19, 2001
Dear State Medicaid Director:
We are pleased to introduce you to CarePlanner.org.
CarePlanner is web-based tool designed for professionals and non-professionals. It
was developed for the Center for Medicaid and State Operations and is owned by the
Centers for Medicare & Medicaid Services (CMS) (formerly the Health Care Financing
Administration). It may be used to help states administer home and communitybased waivers, in social service planning and to identify the service needs of seniors
transitioning into or in managed care. As such, we encourage you to partner with
your sister state agencies that provide services to seniors and others to explore how
you can use CarePlanner in your state. The CarePlanner.org web site will be available
to you and the general public through at least January 5, 2002 at no cost. When
funding for the national site ends, you may transition the program to a state web
server or contract with the developer to maintain the site for your state or your state
and others should you choose to share a national site. See further discussion on how
you may use and enhance CarePlanner.
What is CarePlanner?
CarePlanner is a tool that can help seniors, individuals who may need supportive
services because of a chronic illness or physical limitation, and mature adults who
want to plan ahead. Caregivers, families and friends of seniors and others as well as
professionals can learn more about living and care options. In addition to the
decision support tool, we will be adding a component for states and other
professionals that will provide more technical and clinical information and tools for
care planning.
CarePlanner is not a decision tool, but a decision support tool. It takes into account
the individual's circumstances and wishes and analyzes the potential for success in
various living and support arrangements. CarePlanner also provides information to
help reduce risks in some environments. Additional information links are used
throughout the tool to educate seniors, caregivers and others.
At present, there are few links to state web sites providing local information. We
hope that you will add those links and share them with us so that we can add while
we are maintaining as national web site.
CarePlanner asks questions about the person who needs care and the caregiver.
Once this information is entered, a Report on the individual's likelihood of
successfully living in the selected care and living environments will be generated.
CarePlanner does not collect and store confidential identifying information about the
individuals and caregivers. However, states may transfer information from
CarePlanner to a secure database. Alternatively, states may load the program to a
secure state site with sufficient firewalls to protect the data while being used by state
staff.

Will State Medicaid Agencies be required to use CarePlanner?
No, this is not a tool that states are required to use, but we believe you will want to
use it. Guidelines for using the tool and more ideas on how you might use it will be
available to you on-line.
How might States use CarePlanner?
Public Service Tool. Providing access to CarePlanner will help individuals and
families make very complex and important decisions about the care of seniors.
States can enhance the tool by linking it to a state or local web site with local
resource information.
Facilitating Olmstead Implementation. CarePlanner and additional information
that will be available to professionals can be used in conjunction with your adult
services programs, home and community-based waiver programs, and PACE
programs among others. The tool will help individual's to make informed choices and
states to identify high-risk cases. However, CarePlanner is not intended to be a
substitute for your current beneficiary assessment instruments, rather, it is an
enhancement to them.
Using to identify needs of persons transitioning into managed care.
CarePlanner can also be used to identify some of health and service needs of
individuals transitioning into or who are in a managed care.
Program Analysis. States can use demographic and choice information to identify
gaps in services. You may also use CarePlanner to document changes in service
needs based upon changes in health and functional status through reassessments.
Education. States can use educational information to train caseworkers and
caregivers. CarePlanner includes a wealth of useful empowering information that can
be used for education and prevention.
Does the State Need an Internet Infrastructure to Use CarePlanner?
No, states may contract with the developer (Clinical Tools, Inc.) to maintain the site
that could be available nationwide or locally. States may wish to pool their resources
and pay to support maintaining the site for multiple states. States may also wish to
contract with the developer to develop and add state specific modules.
The developer, Clinical Tools, Inc., 431 W. Franklin Street #30, Chapel Hill, NC
27516, 919-960-8118, 919-960-7745 fax, and e-mail tanner@clinicaltools.com will
provide assistance to states which wish to implement CarePlanner on their own
servers or which wish to explore other options for maintaining.
If you have questions or would like to discuss, please contact Kathleen Blume at
410-786-3241 or e-mail to kblume@cms.hhs.gov.
Sincerely,

/s/
Dennis G. Smith, Director
Center for Medicaid and State Operations
cc:
CMS Regional Administrators
CMS Associate Regional Administrators for Medicaid and State Operations
Lee Partridge
Director, Health Policy Unit
American Public Human Services Association
Joy Wilson
Director, Health Committee
National Conference of State Legislatures
Matt Salo
Director of Health Legislation
National Governors' Association
Brent Ewig
Senior Director, Access Policy
Association of State and Territorial Officials

